McCORMICK, Justice
(dissenting).
This case had been pending for more than three years. It involved five parties, all represented by busy lawyers. The case had previously been saved from dismissal under Iowa R.Civ.P. 215.1 by a continuance, and Boggs had obtained a continuance in June 1982 on the ground of its counsel’s probable engagement in another trial. The November 8,1982, trial date had been agreed upon by all counsel at pretrial conference held four months before the filing of the third motion for continuance. Counsel for Boggs practices in a nine-person law firm. The week of November 8 had been reserved for the trial, and the court believed it was too late to assign another ease for the period.
In all of these circumstances, I do not believe Judge Denato erred as a matter of law in denying Boggs an additional continuance on the same ground as before. The question does not involve merely the rights of Boggs. It involves the rights of all the parties to expeditious and orderly disposition of the ease. Furthermore it implicates the public interest and concern about undue delay of litigation.
With due respect for the rights of Boggs and the problem of Boggs’ counsel, I believe Judge Denato had the right to weigh the competing interests and decide against an additional continuance with all of its disruptive tangible and intangible costs to the parties and the public. There comes a point when busy lawyers must either take on less work or be prepared to have substitute trial attorneys available to meet their trial commitments. Judge Denato thought that time had come in the present case, and I would not find his discretion was exercised on clearly untenable grounds or to a clearly unreasonable extent.
HARRIS, J., joins in this dissent.